Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Claims 1-20 are pending in this application.  

Foreign Priority
It is unclear how this application is related to PCT US21/29017.  Appropriate correction is requested. 

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 9/7/22 is acknowledged.  The traversal is on the ground(s) that a search of the claims of Group I would be relevant to the claims of Group II is not found persuasive. There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification AND the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The requirement is still deemed proper and is therefore made FINAL. 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-16 are examined in this Office action. 
Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 2, 5, 6, 10-12 and 15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent Application Publication No 2020/0083429) hereinafter referred to as Lee. 
Per Claim 1 Lee discloses a magnetoresistive random-access memory (MRAM) device, comprising (see figure 2A)
a bottom electrode (130) having a gap (110) therein, the gap separating a first structure and a second structure of the bottom electrode; (see figure 2A)
a conductive channel (150) formed over the gap and having an area overlapping each of the first and the second structures of the bottom electrode; (see figure 2A) and 
a magnetic tunnel junction (MTJ) pillar (MTJ) structure disposed over the conductive channel, the MTJ pillar having a sidewall aligned with a sidewall of the conductive channel (as shown in figure 2A)
Per Claim 2 Lee discloses the device of claim 1 including where (see figure 2A) the gap is filled with a oxide material. [0034]
Per Claim 5 Lee discloses the device of claim 1 including (see figure 2A) where the MTJ pillar further comprises: a free layer (MP1) disposed on the conductive channel and having a free magnetization; a tunneling barrier layer (TBP) disposed over the free layer; and a reference layer (MP2) disposed over the tunneling barrier layer and having a fixed magnetic moment. (see [0066])
Per Claim 6 Lee discloses the device of claim 5 including (see figure 2A) an encapsulation layer (170) formed over the MTJ pillar and the conductive channel.
Per Claim 10 Lee discloses the device of claim 1 including (see figure 2A) a top electrode (160) formed over the MTJ pillar opposite of the conductive channel.
Per Claim 11 Lee discloses a magnetoresistive random-access memory (MRAM) device, comprising (see figure 2A)
a bottom electrode (130) having a gap (110) therein, the gap separating a first conductive structure and a second conductive structure of the bottom electrode; (see figure 2A)
a spin-orbit torque (SOT) layer (150) (see [0069]) formed over the gap and having an area overlapping each of the first and the second conductive structures of the bottom electrode; (see figure 2A)
a magnetic tunnel junction (MTJ) pillar (MTJ) structure disposed over the SOT layer (150), the MTJ pillar having lateral dimensions substantially equal to the SOT layer (as shown in figure 2A), the MTJ pillar further comprising: a free layer (MP1) disposed on the SOT layer and having a free magnetization (see [0036]); a tunneling barrier layer (TBP) disposed over the free layer; and a reference layer (MP2) disposed over the tunneling barrier layer and having a fixed magnetic moment (see [0036]); and a top electrode (170) disposed over the MTJ pillar and opposite of the SOT layer (as shown in figure 2A)
Per Claim 12 Lee discloses the device of claim 11 including where (see figure 2A) the gap is filled with a oxide material. [0034]
Per Claim 15 Lee discloses the device of claim 11 including (see figure 2A) an encapsulation layer (170) formed over the MTJ pillar and the conductive channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7 and13-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lee as above.
Per Claims 3 and 13 Lee discloses the device of claims 2 and 12, respectively, including where the gap is filled with a oxide material. [0034]
Lee does not teach where the gap is filled with a silicon dioxide comprising material.
Notwithstanding, Lee does disclose the use of an oxide that comprises silicon dioxide. See [0046].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials of Lee, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Per Claims 4 and 14 Lee discloses the device of claims 1 and 11, respectively, including where the conductive channel / SOT layer overlaps each of the first and the second structures of the bottom electrode by a distance
Lee does not teach where the distance is between about 1 Angstrom and 100 Angstroms.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claims 7 and 15 Lee discloses the device of claims 6 and 11, respectively, including where the encapsulation layer (170) includes at least one of oxide, nitride, and/or oxynitride [0048].
Lee does not teach where the encapsulation layer comprises silicon nitride (SiN), silicon carbonitride (SiCN), silicon oxynitride (SiON), or aluminum oxide (A1203).
Notwithstanding, Lee does disclose the use of an oxide that comprises silicon nitride. See [0046].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials of Lee, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 8, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894